UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 24, 2011 Date of Report (Date of earliest event reported) NU SKIN ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 001-12421 87-0565309 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 75 West Center Street Provo, UT 84601 (Address of principal executive offices and zip code) (801) 345-1000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 24, 2011, Nu Skin Enterprises, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”). The following proposals were approved by the Company’s stockholders at the Annual Meeting: • The election of a Board of Directors consisting of eleven directors to serve until the next annual meeting of stockholders or until their successors are duly elected and qualified; • The advisory approval of the Company’s executive compensation; • The advisory selection of 1 year as the frequency of stockholder advisory votes on the Company’s executive compensation; and • The ratification of the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; The voting results were as follows: For Withhold Against Abstain Broker Non-Votes Election of Directors Nevin N. Andersen - - Daniel W. Campbell - - E.J. “Jake” Garn - - M. Truman Hunt - - Andrew D. Lipman - - Steven J. Lund - - Patricia A. Negrón - - Thomas R. Pisano - - Blake M. Roney - - Sandra N. Tillotson - - David D. Ussery - - Advisory Vote as to the Company’s Executive Compensation - Ratification of Pricewaterhouse Coopers LLP - 0 Every 1 Year Every 2 Years Every 3 Years Abstain Broker Non-Votes Advisory Vote as to the Frequency of Stockholder Advisory Votes on the Company’s Executive Compensation Item 7.01 Regulation FD Item 8.01 Other Events The Company’s annual report on Form 10-K, filed February 23, 2011, included information in Item 1. “Business” and in Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operation” regarding the timing of the introduction and launch of the ageLOC Transformation skin care system in Mainland China. To clarify this information, the Company notes that its ageLOC Transformation skin care system was officially launched in Mainland China in the first quarter of 2011, following promotional offerings beginning in September 2010 and continuing throughout the fourth quarter. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NU SKIN ENTERPRISES, INC. (Registrant) /s/Ritch N. Wood Ritch N. Wood Chief Financial Officer Date:May 31, 2011
